Citation Nr: 0514653	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  01-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The appellant does not have recognized active military 
service with the United States (U.S.) Armed Forces.

This appeal arises from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that denied the above 
claim.  The appellant was scheduled for a hearing before the 
Board in September 2004; however, he failed to appear.


FINDING OF FACT

The appellant does not have verified active military service 
with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

In this case, the law, and not the evidence is dispositive.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA is not applicable where law, not factual 
evidence, is dispositive); see also VAOPGCPREC 5-2004.  
Therefore, the Board finds that no further action is 
necessary under the VCAA and that the case is ready for 
appellate review.

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. 
§ 3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits. 
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

The appellant applied for benefits in March 2001 alleging 
that he is a World War II veteran and entitled to benefits as 
he served as a guerilla from 1942 to 1945.  He submitted a 
confirmation of military service from the Military Service 
Board, Department of National Defense (Philippines) dated 
July 2000.  

In July 2001, the appellant submitted documents showing that 
he had confirmed military service with the Department of 
National Defense and qualified for pension. 

The RO requested the National Personnel Records Center (NPRC) 
to verify the appellant's dates of active service with the U. 
S. Armed Forces in August 2001.  The NPRC responded stating 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the Armed Forces of the United 
States.  

In April 2002, the appellant submitted the affidavit of 
A.B.C.  In addition, the appellant submitted certificates of 
separation and honorable discharge from the United States 
Army; however, on their face these documents appear to have 
been altered.  According to 38 C.F.R. § 3.203(a)(3), evidence 
received without verification from the appropriate service 
department may be accepted if, in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  The Board finds that the separation documents are 
not genuine as the name and address appear to have been 
changed.  As they are not verified by the appropriate service 
department, they are not accepted as evidence of recognized 
service.

Although the appellant submitted a certification of service 
from the Armed Forces of the Philippines, VA is not bound by 
Philippine Army or government determinations of service, but 
rather by United States service department records.  The NPRC 
found, based on U.S. service department records, no 
qualifying service.  As noted above, the Court has held that 
a service department determination as to an individual's 
service shall be binding on VA.  See Duro.

VA is bound by the determination of the service department.  
As this office has not verified the appellant's active 
military service with the U.S. Armed Forces, the appellant is 
ineligible to VA benefits.  Therefore, his appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence 



is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).


ORDER

The appeal is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


